Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as May 24, 2019, the date of the earliest priority application (United States provisional patent application serial number 62/852,511) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The effective filing date of this AIA  application is seen as May 22, 2020, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The claims filed June 3, 2022 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 5-8, 10-14, & 16
1, 4-8, & 10-15
Cancelled:
none
none
Withdrawn:
none
none
Added:
none
none

Claims 1-20 are currently pending.
Claims 1, 5-8, 10-14, and 16 have been amended in the last reply.
No claims have been cancelled.
No claims have been withdrawn.
No claims have been added.
Claims 1-20 are currently outstanding and subject to examination.
This is a non-final action and is the third action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.

Specification
Applicant must provide the same terminology/vocabulary/phrasing in the specification that is present in the claims. At least one term or phrase is missing from the specification present in the claim(s).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Correction is required as the following amendment(s)/text in the claims find(s) no antecedent in the specification.
Claim(s)
Antecedent Missing For
1, 5, & 13
contiguous
first refractive index
second refractive index

As set forth in MPEP § 608.01(o):
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies.  A term used in the claims may be given a special meaning in the description.  See MPEP § 2111.01 and § 2173.05(a). . . .
Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification.  The use of a confusing variety of terms for the same thing should not be permitted.
. . . While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure [sic, ensure] certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901).  See 37 CFR 1.75 and MPEP §§ 608.01(i), § 1302.01.
Consequently, identity between terms and phrases in the specification and claims is preferred and is seen as mandatory to ensure “certainty in construing the claims in the light of the specification”.
Further, under 37 C.F.R. § 1.121(e) regarding disclosure consistency:
The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.
The examiner considers direct correspondence between the specification and the claims to be important with respect to determining the scope of the claims.

Claim Rejections - 35 USC § 112(b/¶ 2)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites "a first refractive index greater than a second refractive index" when its parent claim, claim 1, already defines such indices.  Correction is required.
For purposes of examination, the examiner considers claim 4 to be consistent with claim 1 as logic will allow.
Claim 15 recites "the light absorbing material" without any antecedent basis.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims and 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0317967 of Kumkar et al. (Kumkar).
WITH RESPECT TO CLAIM 1, Kumkar as set forth above discloses an apparatus for scattering light (Fig. 1, ¶¶ 52 et seq. and Figs. 8 and 9, ¶¶ 78 et seq. with the structures in Fig. 8 being similar to and similarly numbered as the structures in Fig. 1), the apparatus comprising:
a contiguous optical fiber (¶ 52, "the spliced joint 1 according to the invention comprises a first and a second optical fibre 2, 3, which are spliced to each other.”  Despite having an end, optical fiber 2 is seen as contiguous and all optical fibers have ends as none are infinite.  Further, the spliced fiber is seen as contiguous) having a first length (per Fig. 1); and
a sleeve (support sleeve 12), having a second length shorter than the first length (per Fig. 1), coupled around the optical fiber (per Fig. 1);
wherein the optical fiber (2, 3) comprises:
a core (inner signal core 6); and
cladding around the core (signal core sheath 7) the cladding having a first refractive index (inherent);
wherein the sleeve comprises fiber-optic material having an equal or higher volumetric coefficient of thermal expansion relative to the optical fiber (¶ 57 has the support sleeve 12 of quartz glass while ¶ 54 has the core 4 and clad 7 of quartz glass, all seen as having the same coefficient of thermal expansion/CTE) and having a second refractive index greater than the first refractive index of the cladding (¶ 63, "The refractive index of the quartz glass from which the support sleeve 12 is produced [first refractive index] is selected such that it is equal to or greater than the refractive index of the fibre core sheath 7 [second refractive index] or of the pump core 7, to enable the radiation guided in the fibre core sheaths 7, or pump cores 7, of the fibres 2, 3 to be deliberately deflected out of the fibres 2, 3."),
wherein the fiber-optic material is substantially polymer-free (as quartz is),
wherein the sleeve comprises inner and outer surfaces (per Fig. 1), and
wherein the outer surface of the sleeve is roughened to scatter the light out of the sleeve through the roughened outer surface (¶ 64, "Additionally or alternatively, the outer support sleeve surface can have scattering properties (for example, in that it is roughened), such that the radiation deflected out of the fibres 2, 3 can be scattered, or radiated, in a distributed manner into the environment over a longer distance, and does not emerge with a high power density from the support sleeve end face.").
With respect to claim 2, Kumkar as set forth above discloses the apparatus of claim 1, including one wherein
the inner surface of the sleeve directly contacts the optical fiber over an entirety of the second length.
Per Kumkar, Fig. 1.
With respect to claim 3, Kumkar as set forth above discloses the apparatus of claim 1, including one wherein
the inner surface of the sleeve directly contacts the optical fiber over a portion of the second length.
Per Kumkar, Fig. 1.
With respect to claim 4, Kumkar as set forth above discloses the apparatus of claim 1, including one further comprising:
filler between the optical fiber and the sleeve over a portion of the second length or over an entirety of the second length,
the filler having a first refractive index [a new third refractive index in light of claim 1, above, and see the § 112 rejection, also above] greater than a second refractive index of the cladding [the [AltContent: textbox (ع)][AltContent: textbox (ع)]first refractive index] and less than a third refractive index of the sleeve [the second [AltContent: textbox (ع)][AltContent: textbox (ع)]refractive index].
Kumkar, Figs. 8 and 9, intermediate sleeves 20, 21, and 22
¶ 34, "In the same way, in the case of the support sleeve being mechanically connected to the fibre core via the intermediate sleeve, the refractive indices of the support sleeve and intermediate sleeve can be selected such that light guided in the fibre core is coupled out, into the support sleeve, via the intermediate sleeve.”  This generally requires increasing indices of refraction per understood waveguide operation.  Without such increasing indices of refraction, light is trapped within the waveguide per usual waveguide construction and operation.
With respect to claim 5, Kumkar as set forth above discloses a method of forming an apparatus for scattering light, the method comprising:
providing a sleeve having a first length,
the sleeve having inner and outer surfaces,
providing a contiguous optical fiber having a second length longer than the first length,
the optical fiber comprising a core and cladding around the core the cladding having a first refractive index;
passing the sleeve around the optical fiber; and
roughening of the outer surface of the sleeve;
wherein the sleeve comprises fiber-optic material having an equal or higher volumetric coefficient of thermal expansion relative to the optical fiber and having a second refractive index greater than the first refractive index of the cladding, and
wherein the fiber-optic material is substantially polymer-free.
The method of claim 5 is naturally present and put to use in constructing a device according to claim 1.
With respect to claim 6, Kumkar as set forth above discloses the method of claim 5, including one wherein
the roughening of the outer surface of the sleeve occurs prior to the passing of the sleeve around the optical fiber.
Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), MPEP § 2144.04(IV)(C).
Consequently, roughening the outer surface of the sleeve at any point during the process of making/manufacture would be obvious.
Below, this is referred to as “step selection”.
With respect to claim 7, Kumkar as set forth above discloses the method of claim 5, including one wherein
the roughening of the outer surface of the sleeve occurs during the passing of the sleeve around the optical fiber.
Step selection per claim 6.
With respect to claim 8, Kumkar as set forth above discloses the method of claim 5, including one wherein
the roughening of the outer surface of the sleeve occurs after the passing of the sleeve around the optical fiber.
Step selection per claim 6.
With respect to claim 9, Kumkar as set forth above discloses the method of claim 5, including one further comprising:
collapsing the sleeve onto the optical fiber.
Kumkar, ¶ 73, "In this state, the central portion 13 of the support sleeve 12 is then shrunk (collapsed) onto the exposed fibre cores by a fusing process, such that a form-locking and material-bonding connection is produced."
Generally, reference is made either to Kumkar or the antecedent reference where no specific indication is made.
With respect to claim 10, Kumkar as set forth above discloses the method of claim 9, including one wherein
the roughening of the outer surface of the sleeve occurs prior to the collapsing of the sleeve onto the optical fiber.
Step selection per claim 6.
With respect to claim 11, Kumkar as set forth above discloses the method of claim 9, including one wherein
the roughening of the outer surface of the sleeve occurs during the collapsing of the sleeve onto the optical fiber.
Step selection per claim 6.
With respect to claim 12, Kumkar as set forth above discloses the method of claim 9, including one wherein
the roughening of the outer surface of the sleeve occurs after the collapsing of the sleeve onto the optical fiber.
Step selection per claim 6.
With respect to claim 13, Kumkar as set forth above discloses a method of forming an apparatus for scattering light, the method comprising:
providing a sleeve having a first length,
the sleeve having inner and outer surfaces;
providing a contiguous optical fiber having a second length longer than the first length,
the optical fiber comprising a core and cladding around the core,
the cladding having a first refractive index;
threading the optical fiber through the sleeve; and
roughening at least a portion of the outer surface of the sleeve;
wherein the sleeve comprises fiber-optic material having an equal or higher volumetric coefficient of thermal expansion relative to the optical fiber and having a second refractive index greater than the first refractive index of the cladding, and
wherein the fiber-optic material is substantially polymer-free.
The method of claim 13 is naturally present and put to use in constructing a device according to claim 1.
With respect to claim 14, Kumkar as set forth above discloses the method of claim 13, including one wherein
the sleeve is roughened .
¶ 64, "Additionally or alternatively, the outer support sleeve surface can have scattering properties (for example, in that it is roughened), such that the radiation deflected out of the fibres 2, 3 can be scattered, or radiated, in a distributed manner into the environment over a longer distance, and does not emerge with a high power density from the support sleeve end face."
See claim 1, above.
With respect to claim 15, Kumkar as set forth above discloses the method of claim 14, including one wherein
the light absorbing material [sic] is disposed adjacent to the sleeve roughening of the at least the portion of the outer surface of the sleeve occurs during the threading of the optical fiber through the sleeve.
The ambient environment surrounding support sleeve 12 is seen as light absorbing material.
Step selection per claim 6.
With respect to claim 16, Kumkar as set forth above discloses the method of claim 13, including one wherein
the roughening of the outer surface of the sleeve occurs after the threading of the optical fiber through the sleeve.
Step selection per claim 6.
With respect to claim 17, Kumkar as set forth above discloses the method of claim 13, including one further comprising:
collapsing the sleeve onto the optical fiber.
collapsing the sleeve onto the optical fiber.
¶ 73, "In this state, the central portion 13 of the support sleeve 12 is then shrunk (collapsed) onto the exposed fibre cores by a fusing process, such that a form-locking and material-bonding connection is produced."
See claim 9, above.
With respect to claim 18, Kumkar as set forth above discloses the method of claim 17, including one wherein
the roughening of the at least the portion of the outer surface of the sleeve occurs prior to the collapsing of the sleeve onto the optical fiber.
Step selection per claim 6.
With respect to claim 19, Kumkar as set forth above discloses the method of claim 17, including one wherein
the roughening of the at least the portion of the outer surface of the sleeve occurs during the collapsing of the sleeve onto the optical fiber.
Step selection per claim 6.
With respect to claim 20, Kumkar as set forth above discloses the method of claim 17, including one wherein
the roughening of the at least the portion of the outer surface of the sleeve occurs after the collapsing of the sleeve onto the optical fiber.
Step selection per claim 6.

Response to Arguments
Applicant's arguments filed June 3, 2022 have been fully considered but they are not persuasive and the claim rejections are not rebutted.
Applicant argues that:
In contrast, Kumkar is directed to a support sleeve spanning spliced optical fibers [footnote omitted] which is different from a cladding light stripper sleeve coupled over/around a "contiguous optical fiber" as is recited in independent claims 1, 5, and 13.  Matsumoto does not cure this defect as it doesn't disclose a sleeve of any sort.  Moreover, nothing in either Kumar or Matsumoto addresses the coefficient of thermal expansion of the sleeve relative to the optical fiber as is recited in each of claims 1, 5 and 13.  Thus, Applicant respectfully traverses the rejection of claims 1, 5 and 13 and respective dependent claims for at least these reasons and requests that the Examiner withdraw the rejections of claims 1-20.
Examiner response: Contiguity is seen in both the spliced fiber and the individual portions thereof.  Splicing is not seen to defeat contiguousness/contiguity.
The remaining claimed elements are also seen in the cited Kumkar reference per the rejections.

Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above.  Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication US 20200371285 A1 of November 26, 2020 was previously cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to relevant materials, their constants, and related devices and/or structures for optical fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
July 16, 2022